Citation Nr: 0632935	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, in which the RO denied the veteran's 
request for an increased rating in excess of 20 percent for 
his service-connected low back disability.  The veteran, who 
had active service from September 1990 to February 1997, 
appealed that decision to the BVA.  In subsequent rating 
decisions dated in January 2004 and February 2004, the RO 
increased the veteran's disability evaluation from 20 percent 
to 40 percent effective September 24, 2002; granted a 
temporary 100 percent evaluation from January 5, 2004 to May 
31, 2004; and then restored the veteran's 40 percent 
evaluation effective June 1, 2004. See rating decisions dated 
in January 2004, February 2004 and March 2004; see also June 
2004 rating decision.  Thereafter, the RO referred the case 
to the Board for appellate review.  

The Board remanded the claim in November 2004 to determine 
whether the veteran desired a BVA hearing.  The RO sent a 
letter to the veteran detailing the various BVA hearing 
options and requested that the veteran contact the RO with 
his preference. See February 2005 letter from the RO to the 
veteran.  The veteran did not respond to the February 2005 
letter; and the case was returned to the Board for further 
review. See February 2006 appellant's brief, p. 2.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement to an increased rating for his 
service-connected low back disability discloses a need for 
further development prior to final appellate review.  

In this regard, the Board observes that the veteran submitted 
his claim of entitlement to an increased rating for his 
service-connected back disability in October 2002. See 
October 2002 statement in support of claim.  After reviewing 
the veteran's claim and VA medical records that indicated the 
veteran had degenerative disk disease with moderate central 
canal stenosis at L4-5 and bulging disks at all levels from 
L2 downward, the RO afforded the veteran a VA examination. 
See VA medical records dated from March 2001 to December 
2002.  During his May 2003 VA examination, the veteran 
reported experiencing pain "all the time" that consisted 
usually of a level 5 on a pain scale of 1 to 10. See May 2003 
VA examination report, p. 1.  He stated that his pain would 
crescendo to a level of 8 and above sometimes, without 
reason; and that his range of motion diminished during these 
flare-ups. Id.  Physical examination revealed that the 
veteran walked with a rolling gait; could flex from zero to 
100 degrees; extend at the waist; and twist to the left and 
right at the waist from zero to 20 degrees. Id., p. 2.  All 
maneuvers were noted to cause pain. Id.  The veteran's 
patellar reflexes were noted to be +3/4 bilaterally and his 
Achilles' tendon reflexes were +2/4 bilaterally. Id.  
Sensation was found to be normal in both lower extremities. 
Id.  The examiner noted that the veteran did not use a back 
brace, a cane, a wheelchair, a walker or crutches. Id., 
p. 1.  After completing the veteran's physical examination 
and reviewing the veteran's claims file, the examiner 
diagnosed the veteran with traumatic injuries to the 
lumbosacral spine with chronic strain, and an L4-5 herniated 
disk with residual. Id., p. 3.  He indicated that the veteran 
also experienced some functional loss due to pain but not 
fatigue. Id. (""Deluca in this case appears to be pain and 
not fatigue").  The RO continued the veteran's 20 percent 
evaluation on the basis of the May 2003 VA examination 
report. See June 2003 rating decision.  

After submitting his notice of disagreement to the June 2003 
rating decision, the veteran underwent back surgery that 
consisted of a posterolateral interbody fusion with a pedicle 
screw/L4-L5 laminectony/L4-L5 diskectomy. See July 2003 
notice of disagreement; January 2004 VA medical records.  In 
light of this surgical procedure and VA medical records dated 
from September 2002 to January 2004 that showed continued 
treatment for the veteran's service-connected back 
disability, the RO ultimately increased the veteran's 
disability rating from 20 percent to 40 percent effective 
September 24, 2002 based upon limitation of motion of the 
spine; granted a temporary 100 percent evaluation from 
January 5, 2004 to May 31, 2004; and then restored the 
veteran's 40 percent evaluation effective June 1, 2004. See 
rating decisions dated in January 2004 and February 2004.  In 
a March 2004 rating decision, the RO denied an extension of 
the veteran's 100 percent temporary total disability rating 
beyond May 31, 2004; and in a June 2004 rating decision, the 
RO continued to find that the veteran's service-connected 
back disability should be rated as 40 percent disabling 
effective June 1, 2004. See March 2004 and June 2004 rating 
decisions.    

The Board observes that the claims file contains a June 2004 
VA examination performed in connection with a secondary 
service connection claim.  This examination, conducted 
without review of the veteran's claims file and one which did 
not address functional loss associated with the veteran's 
back disability, appears to indicate that the veteran's 
disability has increased in severity and is now associated 
with neurological manifestations that did not appear to exist 
before.  In this regard, the Board observes that the veteran 
reported during this examination that he could stand for only 
15 to 30 minutes at a time and that he could only walk about 
a block before his back pain intensified. See June 2004 VA 
examination report, p. 5.  He stated that he experienced 
daily pain, at best a level 6 on a pain scale of 1 to 10 and 
at worst a level 10; and also indicated that he experienced 
significant flare-ups of back pain with radiculopathy. Id.  
He indicated that one to two days per week, his back pain 
intensified to a pain level of 10 out of 10. Id.  In regards 
to neurological manifestations, the examiner reported that he 
was unable to elicit certain reflexes of the veteran's left 
knee or ankle and that the veteran experienced some 
paresthesias on the soles of both feet. Id.  He also reported 
that the veteran wore a back brace during his examination. 
Id., p. 2.  The examiner diagnosed the veteran with lower 
back pain with a history of degenerative disk disease at L4-
L5 with central sinal stenosis. Id.  He also indicated that 
the veteran had a scar of the lower lumbar spine area that 
was approximately 7 inches in length. Id., p. 4.  

Due to the fact that the last VA examination of record 
specifically conducted in connection with the veteran's 
current claim was performed over three years ago, and there 
is evidence of record indicating that the veteran's back 
disability has increased in severity not only in terms of 
physical findings but also as to functional loss, the Board 
finds that a new orthopedic examination is in order.  
Although the mere passage of time does not necessarily 
require that a VA examination be rescheduled, where the 
evidence of record does not reflect the current state of a 
veteran's disability, a VA examination must be conducted. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability. See 38 C.F.R. 
§ 3.327(a).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in any 
disability, or the current rating may be incorrect. Id.  

In addition to an orthopedic examination, the Board finds 
that the veteran should also be afforded a neurological 
examination to determine the extent of any neurological 
manifestations he may be experiencing as a result of his 
service-connected back disability.  In this regard, the Board 
observes that the veteran's back disability is presently 
rated pursuant to diagnostic codes 5292 and 5293, which 
pertain (respectively) to limitation of motion of the spine 
and intervertebral disc syndrome.  At the time the veteran 
submitted his claim for an increased rating in October 2002, 
the diagnostic code in effect relating to intervertebral disc 
syndrome (Diagnostic Code 5293 effective September 23, 2002) 
had changed.  It provided that intervertebral disc syndrome 
(preoperatively or postoperatively) was to be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation. See Diagnostic Code 5293 (2003)(emphasis added); 
See also Bierman v. Brown, 6 Vet. App. 125 (1994).  The code 
provided that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities were to be 
separately evaluated using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes. See 
Diagnostic Code 5293, Note 2 (2003).  

The RO evaluated the veteran's increased rating claim based 
upon the lack of incapacitating episodes pursuant to 
Diagnostic Code 5293 effective September 23, 2002. See 
February 2004 rating decision, p. 4.  However, the issue of 
whether the veteran is entitled to a higher disability rating 
based upon combined orthopedic and neurologic manifestations 
appears not to have been adequately addressed, particularly 
in light of the June 2004 VA examination report that 
indicates that veteran may be experiencing neurological 
manifestations of his disability.  The RO must perform a 
specific analysis as to the extent of any other neurological 
manifestations that might be present as a result of the 
veteran's spine disability and how those neurologic 
manifestations would be rated under the appropriate 
diagnostic codes. See Bierman v. Brown, supra.  Such a 
specific analysis needs to be performed to fulfill the rating 
requirements of Diagnostic Code 5293 (2003).  In addition, an 
analysis of the veteran's entitlement to an increased rating 
pursuant to subsequent changes made to the rating criteria of 
intervertebral disc syndrome after September 2003 needs to be 
undertaken.  

The case is therefore remanded in order for the veteran to be 
afforded separate neurological and orthopedic examinations to 
determine the current severity of his service-connected spine 
disability and its manifestations; and to determine whether 
there has been a material change in the veteran's service-
connected disability. See 38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
severity of his service-connected lower back 
disability.  The veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.

The orthopedic examiner should specify the 
veteran's range of thoracolumbar spine motion 
in degrees, including forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The examiner should 
determine whether the veteran's lower back 
disability is manifested by weakened movement, 
excess fatigability, incoordination, pain, or 
flare-ups.  Such inquiry should not be limited 
to muscles or nerves. These determinations 
should be expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, pain 
incoordination, or during flare-ups.  In 
addition, the examiner should indicate whether 
there is listing of whole spine to opposite 
side; positive Goldwaithe's sign; marked 
limitation of forwarding bending in standing 
position; loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  
Lastly, the orthopedic examiner should 
indicate whether the veteran's back disability 
has required any periods of doctor prescribed 
bed rest.  The examiner should report whether 
the back disability causes muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.

2.  The veteran should also be afforded a 
neurological examination to determine the 
presence of any chronic neurologic 
manifestations resulting from the veteran's 
degenerative disk disease. The veteran's VA 
claims folder must be made available to the 
examiner for review in connection with the 
examination.  The neurologic examiner should 
indicate if the veteran's back disability 
results in complete or incomplete paralysis, 
neuralgia or neuritis of any nerve.  If so, 
the examiner should specify the nerve 
involved, and express an opinion as to whether 
any partial paralysis, neuritis or neuralgia 
is mild, moderate or severe.  

When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


